DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripper et al. (3,190,590).

Regarding claims 21 and 22  the first and second  spray section actuators are arranged to extend substantially perpendicular to the ground or surface (fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, 14-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotelueschen et al. (2017/0027103) in view of Ripper et al. (3,190,590).
Regarding claim 11,  Grotelueschen et al. shows a spray boom assembly, comprising: a plurality of boom frames (42, 44, 46) including at least a first boom frame (42 on one side) and a second boom frame (42 on the other side); the first boom frame comprising a first spray section (38, 58) coupled thereto, the first spray section including a first spray pipe (38) and a first nozzle (58), the first spray pipe and first nozzle configured to be fluidly coupled to a fluid source (inherent); the second boom frame comprising a second spray section (38, 58) coupled thereto, the second spray section including a second spray pipe (38) and a second nozzle (58), the second spray pipe and second nozzle configured to be fluidly coupled to the fluid source (inherent); 

However, Ripper et al. teaches a spray pipe (S) being connected under a spray boom (W), a first actuator (J) coupled at one end to the first boom frame and at an opposite end to the first spray section; a second actuator (J’) coupled at one end to the first boom frame and at an opposite end to the first spray section; the first actuator controllably extends and retracts to move the first spray pipe and the first nozzle between a raised position and a lowered position (fig 1), and the second actuator controllably extends and retracts to move the first spray pipe and the first nozzle between a raised position and a lowered position (fig 1); further wherein, the first actuator and the second actuator are operably controlled independently of one another (fig 1) and a controller (fig 3) coupled to each one of the first and second, actuators, wherein the controller includes memory having instructions stored therein and a processor coupled to the memory (col 3, lines 31-37), wherein the instructions are executable by the processor to cause the processor to control operation of the first actuator and the second  actuator independently of one another to cause the first actuator to have a first length and the second actuator to have a second length different from the first length (fig 1), wherein such control performed by the processor enables the first spray section to be disposed at different angles relative to the first boom frame in use of the spray boom assembly (fig 1), wherein, the controller is operable to cause the first actuator to extend and retract to move the first spray pipe and the first nozzle between a raised position and a lowered position (fig 1; and wherein, the controller is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace each of the first and the second spray sections of Grotelueschen et al. with the spray section (S and N) of Ripper et al. and have each of the first and second  spray sections be capable of being moved up and down relative to their respective boom frames, by the actuators of Ripper et al. in order to keep the spray bar parallel to the ground as taught by Ripper et al. (col 1, line 64- col 2, line 2).
Regarding claims 1, 9, 10, 21 and 22, the above combination includes all limitations of those claims.
 Regarding claim 12,  further comprising: a third spray section (38, 58 of 44) coupled to the first boom frame and having a third spray pipe (38 of 44) and a third nozzle (58 of 44), and a fourth actuator (J from Ripper) coupled between the first boom frame and the third spray section for controllably actuating the third spray section between a raised position and a lowered position, wherein the third actuator is controlled independently of the first and second actuators (this is true since they are all different actuators).
Regarding claim 14, further comprising a fourth actuator (J or J’ from Ripper) coupled at one end to the second boom frame and at an opposite end to the second spray pipe, the fourth actuator being spaced from the second actuator along the second spray pipe; wherein, the first, second, third and fourth actuators are controlled independently of one another (fig 1 of Ripper).

Regarding claim 16,  wherein the first spray section comprises a plurality of spray sections (38 and 58 of 42, 38 and 58 of 44, 38 and 58 of 46), each of the plurality of spray sections including a spray pipe and a nozzle coupled thereto (fig 4), where each of the plurality of spray sections further includes at least one an actuator (added in the above combination by ripper) coupled between the first boom frame and each spray pipe of each spray section (actuator 48 between 44 and 46 is coupled to 42 vis element 44), wherein, movement of each of the plurality of spray sections independently of the other spray sections (this is true since they are all have different actuators).  

Regarding claim 17, Grotelueschen et al. shows a spray boom assembly being transported by a work vehicle in a direction of travel for performing a spraying operation on a field, comprising: a control system (fig 5) comprising a controller for operably controlling the spray boom assembly; a center frame (18);5Deere Ref. No.: P25583-US-ORD USPA 16/018,653 a first boom (42) and a second boom (42 on the other side) pivotally coupled to the center frame, the first boom extending transversely from one side of the center frame relative to the direction of 
wherein, the controller is operable to extend and retract the first actuator to move the first spray pipe and the first nozzle between a raised position and a lowered position (fig 1, Ripper), and the controller is operable to extend and retract the second actuator to move the second spray pipe and the second nozzle between a raised position and a lowered position (fig 1m ripper)8Deere Ref. No.: P25583-US-PRI wherein, the controller operably controls the first 

Regarding claim 18, further comprising: a first tilt actuator (48 between 18 and 42) coupled at one end to the center frame and at an opposite end to the first boom for pivotably moving the first boom relative to the center frame; a second tilt actuator (48 between 18 and 42 on the other side) coupled at one end to the center frame and at an opposite end to the second boom for pivotably moving the second boom relative to the center frame; wherein, the first tilt actuator and the second tilt actuator are operably controlled by the controller (fig 5); further wherein, the controller operably controls the first actuator, the second actuator, the first tilt actuator and the second tilt actuator independently of one another (fig 4, 5).  

Regarding claim 23,  each of the first actuator, the second actuator, and the third actuator is arranged to extend substantially perpendicular to a surface underlying the spray boom assembly (fig 1, ripper).
Regarding claim 24, wherein each of the first actuator, the second actuator, the third actuator, and the fourth actuator is arranged to extend substantially perpendicular to a surface underlying the spray boom assembly (fig 1 ripper).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10-12, 14-19, 21-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of copending Application No. 16034785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 9 of the copending application includes all limitations of claim 1, 9, 10-12, 14-19, 21-24  of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9-12, 14-19, 21-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16034785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the copending application includes all limitations of claim 1, 9-12, 14-19, 21-24  of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.